Case 1:20-mc-00052-PGG Document8 Filed 02/19/20 Page 1 of 1

Masuda, Funai, Eifert & Mitchell. Ltd.
203 N, LaSalle Street

Suite 2500

Chicago, IL GO601

P312.245.7500 F 312.245.7467

   

David J. Stein

Attorney at Law
OStein@masudafunal.com
Tel 342.245.7500

Fax 312.245.7467

February 19, 2020

Via ECF Filing

Honorable Paul G. Gardephe

United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 10007

Re: Towada Audio Co., Ltd. v. Aiwa Corporation, 1:20-mc-00052-PGG

Dear Judge Gardephe:

We represent Defendant Aiwa Corporation and initiated the above captioned Miscellaneous Action to
enforce the subpoena issued to third-party Iconix Brand Group, Inc. After the filing of the above entitled
Miscellaneous Action, we were contacted by counsel for the subpoena respondent Iconix Brand Group, Inc.
Counsel has subsequently complied with its client’s obligations to respond to our subpoena and produce
responsive documents, and therefore, we respectfully request that the Motion to Compel be withdrawn )
and the Miscellaneous Action be closed at this time, with the parties to bear their own costs. Counsel for
lconix Brand Group, Inc. is in agreement with this request to the Court.

If there are any questions, please advise the undersigned. We appreciate the Court’s assistance in this
matter.

Very truly yours,

ascot

Masuda, Funai, Eifert & Mitchell, Ltd. net leed! Tor iG Ho? UIE Ey AB dem

a faudbadarch

“Pa .
far) G Gardephe, U.S.B0.

oo Feh.21 29 2

David J. Stein

“og

a.

  

cc: Jiwon Yhee, via e-mail
Howard Koh, counsel for subpoena respondent Iconix, via e-mail (hsk@msf-law.com)
Jeffrey Weingart, counsel for subpoena respondent Iconix, via e-mail (jpw@msf-law.com)

 

Chicago LosAngeles Schaumburg masudafunai.com
VOC #5 4/0346 VETSION Hi L

 
